Citation Nr: 0629592	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
residuals of degenerative joint disease of the lumbosacral 
spine at L4-L5. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  This case was remanded in 
February 2005 and now returns to the Board for appellate 
review.  

In connection with this appeal the veteran testified at a 
personal hearing before a Decision Review Officer (DRO) in 
May 2003; a transcript of that hearing is associated with the 
claims file.  The Board notes that in his December 2003 
substantive appeal (VA Form 9), the veteran requested a 
hearing at the RO before a Veterans Law Judge; however, in 
October 2004, he indicated that he did not see a point in 
having a hearing and requested that his claim be decided 
based on his most current treatment records.  As such, the 
veteran's request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2005).

The Board observes that the May 2002 rating decision granted 
service connection for residuals of degenerative joint 
disease of the lumbosacral spine at L4-L5 and assigned an 
initial 30 percent rating, effective November 21, 2001.  
Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned rating.  In a January 
2003 rating decision, an increase, to 40 percent, was granted 
for the veteran's back disability, effective November 21, 
2001.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the benefit sought on appeal has not been 
fully granted, and since the veteran did not withdraw his 
claim of entitlement to an increased rating for his service-
connected back disability, the matter remains before the 
Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Residuals of degenerative joint disease of the 
lumbosacral spine at L4-L5 include severe limitation of 
lumbar spine motion with pain and left lumbar radiculopathy.

3.  The veteran has left lumbar radiculopathy, manifested by 
subjective complaints of intermittent tingling, pain, and 
numbness without evidence of shortness of breath, chest pain, 
bowel or urinary symptoms, or weakness of the extremities, 
approximating no more than mild incomplete paralysis of the 
sciatic nerve, secondary to service-connected residuals of 
degenerative joint disease of the lumbosacral spine at L4-L5.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for residuals of degenerative joint disease of the 
lumbosacral spine at L4-L5 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), (2003), General Rating Formula for Diseases and 
Injuries of the Spine (2005).

2.  The criteria for a separate 10 percent rating for left 
lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his claim of entitlement to service connection 
for a back disability in November 2001 and the initial 
decision granting service connection for residuals of 
degenerative joint disease of the lumbosacral spine at L4-L5 
and assigning an initial 30 percent disability rating, 
effective November 21, 2001, was issued in May 2002.  In a 
January 2003 rating decision, an increase, to 40 percent, was 
granted for the veteran's back disability, effective November 
21, 2001.  Thereafter, with regard to both rating decisions, 
the veteran appealed with respect to the propriety of the 
assigned initial rating.  The Board notes that initial rating 
claims are generally considered to be "downstream" issues 
from the original grant of service connection.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of the VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  As such, in 
February 2002, prior to the initial May 2002 decision, the 
veteran was provided with notice of the VCAA and what 
evidence was necessary to substantiate his service connection 
claim.  Additionally, April 2005 and May 2006 letters further 
advised the veteran of the evidence necessary to substantiate 
his initial rating claim.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the February 2002, 
April 2005, and May 2006 letters advised him of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
while the February 2002 letter informed him of what evidence 
was needed to substantiate his service connection claim, the 
April 2005 and May 2006 letters advised the veteran of the 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Pertinent to the fourth element, the April 2005 and May 2006 
letters advised the veteran that, if he had any evidence in 
his possession that pertained to his claim, to send it to VA.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, VA treatment 
records as well as March 2002 and May 2004 VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claim.  He has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with VA 
examinations in March 2002 and May 2004 in order to 
adjudicate his claim.  In this regard, the Board notes that, 
per its February 2005 remand instructions, the veteran was 
scheduled for another VA examination to determine the 
severity of any orthopedic and neurologic manifestations 
associated with his back disability.  However, documents 
contained in the claims file reflect that the veteran 
cancelled the examination.  In August 2005, he was advised by 
letter of 38 C.F.R. § 3.655 and that the consequences of 
failing to report for an examination include the denial of 
his claim.  Even though the veteran failed to report for his 
scheduled VA examination, the Board finds that the evidence 
of record is sufficient to evaluate his back disability 
without further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's back disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the 
veteran's service-connected back disability.

The veteran is currently service-connected for residuals of 
degenerative joint disease of the lumbosacral spine at L4-L5, 
evaluated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002), (2003), effective 
November 21, 2001.  At his May 2003 DRO hearing and in 
documents of record, the veteran contends that he has 
radiating pain down his left leg, severe limitation of lumbar 
spine motion, and constant pain as a result of his service-
connected back disability.  Therefore, he claims that he is 
entitled to an initial rating in excess of 40 percent for 
such disability.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  Pursuant to governing 
legal precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. 
Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2005).  

However, as the veteran's claim was pending at the time of 
both regulatory amendments, he is entitled to the application 
of the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

While the veteran has been evaluated under Diagnostic Code 
5292, the evidence of record suggests possible disc 
involvement.  As such, both the September 2002 and September 
2003 amendments are applicable to evaluating his back 
disability.  The Board notes that the December 2003 statement 
of the case advised him of the regulations in effect prior to 
September 2002, as of September 2002, and as of September 
2003.  Such document also considered his back disability 
under all applicable criteria.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As indicated previously, the schedular criteria for rating 
the spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to a rating 
in excess of 40 percent.  While the evidence demonstrates 
disc herniation and radiculopathy associated with the 
veteran's back disability, it does not show that he has 
pronounced intervertebral disc syndrome with persistent 
systems with little intermittent relief.  Specifically, in 
October 2002, VA treatment records reflect that the veteran 
had no real radicular pain, except occasionally on the left 
leg.  Also, an October 2003 record shows that the veteran had 
pain mostly midline lumbar with radiation to the left lumbar 
paravertebral area.  In May 2004, at his VA examination, 
stimulation of the veteran's sciatic nerve notch revealed no 
radiation of pain.  Therefore, the veteran is not entitled to 
a rating in excess of 40 percent under the pre-September 2002 
rating criteria pertinent to intervertebral disc syndrome.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  

Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The veteran is rated under Diagnostic Code 5292 in 
contemplation of severe limitation of lumbar spine motion.  
In this regard, the evidence of record reflects that, at the 
veteran's March 2002 VA examination, he had forward flexion 
from zero to 28 degrees, backward extension from zero to 35 
degrees, left lateral flexion from zero to 22 degrees, and 
right lateral flexion from zero to 28 degrees.  It was noted 
that the veteran complained of some pain with backward 
extension against resistance.  In October 2003, VA treatment 
records show that the veteran had forward flexion 20 degrees 
and extension to 10 degrees.  In May 2004, at his VA 
examination, the veteran had forward flexion from zero to 20 
degrees with complaints of pain.  He also had backward 
extension from zero to 20 degrees and, when such was 
attempted on repetition, by the third repetition, the veteran 
was no longer able to extend due to pain.  It was then noted 
that the veteran was able to backward extend from zero to 10 
degrees.  Lateral bending from the left to the right was zero 
to 20 degrees.  In October 2004, the veteran had forward 
flexion to 10 degrees and extension to 5 degrees.  Therefore, 
based on the preceding symptomatology, to include limitation 
of motion based on pain in accordance with DeLuca, supra, the 
veteran was assigned the maximum evaluation under Diagnostic 
Code 5292.  

The Board has considered whether the veteran is entitled to a 
rating in excess of 40 percent under alternate diagnostic 
codes pertinent to back disabilities.  
Diagnostic Code 5295 provides for a 40 percent rating where 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  However, the 
veteran is not entitled to a separate rating under Diagnostic 
Code 5295 as his limitation of lumbar spine motion is 
contemplated in the 40 percent evaluation he has been 
assigned under Diagnostic Code 5292.  See Esteban, supra.  
Also, there is no evidence that the veteran has the 
additional symptomatology associated with severe lumbosacral 
strain.  As such, the veteran is not entitled to a separate 
rating under Diagnostic Code 5295.

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  Specifically, at the 
veteran's May 2004 VA examination, the examiner noted no 
periods of incapacitation.  As such, for reasons described 
below, combining orthopedic and neurologic manifestations 
will result in the higher evaluation for the veteran's back 
disability.  

Regarding chronic orthopedic manifestations of the veteran's 
back disability, as indicated previously, the medical 
evidence of record supports a 40 percent evaluation under 
Diagnostic Code 5292 for severe limitation of lumbar spine 
motion with pain.  Pertinent to chronic neurologic 
manifestations, there is medical evidence demonstrating that 
the veteran currently has left lumbar radiculopathy as a 
result of his service-connected back disability.  In this 
regard, the Board observes that an October 2002 MRI of the 
lumbar spine revealed moderate to large size disc herniation 
present at L4-L5 interspace that extended posterior right 
lateral into the spinal canal; smaller posterior disc 
herniation from the L5-S1interspace that extended posterior 
right lateral; degenerative disc changes at L4-L5 and L5-S1 
interspaces; central spinal stenosis at the L4-L5 interspace; 
and anterior disc herniation in front of the vertebral body 
column at the L4-L5 interspace.  

However, a February 2003 VA treatment record reflects that 
the October 2002 MRI showed no effect on the nerve roots and 
as such, the impression was no radiculopathy.  Even so, at 
such time, the veteran complained of a sometimes burning pain 
with an occasional sharp pain in the left lower extremity 
lasting seconds.  He also indicated that he had intermittent 
tingling anteriorly in either or both lower extremities.  

Additionally, the remainder of the medical evidence of record 
reflects left lumbar radiculopathy associated with the 
veteran's service-connected back disability.  Upon physical 
evaluation at the veteran's March 2002 VA examination, the 
examiner was able to palpate knotting spasms to the left 
paravertebral areas and the veteran complained of pain that 
radiated down toward the left hip.  VA treatment records show 
that, in September 2003, the veteran was diagnosed with 
degenerative disc disease with radiculopathy.  Also, at the 
veteran's May 2004 VA examination, he complained of chronic 
pain to the lower back with radiation of pain down the left 
leg.  The veteran further stated that he experienced numbness 
with activity such as walking or standing for about fifteen 
minutes.  Objectively, stimulation of the sciatic nerve notch 
revealed no radiation of pain.  The veteran denied any 
decreased sensation.  In August 2004, VA treatment records 
show that the veteran had lumbar radiculopathy, but denied 
any shortness of breath, chest pain, bowel or urinary 
symptoms, and weakness of the extremities.  Also, in October 
2004, VA treatment records reflect that the veteran had pain 
that radiated down his leg to the foot.  Objectively, there 
was no focal paresis, but his straight leg raising test was 
abnormal on the left side for lower back rather than leg 
pain.  The veteran's reflexes were symmetrical and there were 
no pathologic reflexes.  

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record reflects that the veteran's left 
lumbar radiculopathy is manifested by subjective complaints 
of intermittent tingling, pain, and numbness without evidence 
of shortness of breath, chest pain, bowel or urinary 
symptoms, or weakness of the extremities.  As the veteran's 
complaints are wholly sensory, the Board finds that his left 
lumbar radiculopathy warrants a separate 10 percent 
evaluation under Diagnostic Code 8520 for mild incomplete 
paralysis of the sciatic nerve, in accordance with Diagnostic 
Code 5293 (2003).  

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, the Board finds that the 
veteran is not entitled to a rating in excess of 40 percent 
as the evidence of record fails to demonstrate unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  Specifically, as discussed previously, the veteran is 
capable of lumbar spine motion, albeit limited.  Therefore, 
he is not entitled to an initial rating in excess of 40 
percent under the General Formula.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As such, herein the Board has granted a 
separate 10 percent rating for left lumbar radiculopathy.  

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

At the veteran's May 2004 VA examination, the examiner noted 
no periods of incapacitation.  As such, when considering the 
veteran's back disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, he is not entitled to an initial rating in excess 
of 40 percent.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
residuals of degenerative joint disease of the lumbosacral 
spine at L4-L5 as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The Board finds no evidence 
that the veteran's service-connected back disability presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
back disability do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating in excess of 40 percent for residuals of 
degenerative joint disease of the lumbosacral spine at L4-L5 
is denied.

A separate 10 percent rating for left lumbar radiculopathy, 
and no higher, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


